Citation Nr: 0802450	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
service-connected left knee chondromalacia, currently 
evaluated as noncompensably disabling.

2.  Entitlement to restoration of a 10 percent evaluation for 
service-connected right knee chondromalacia, currently 
evaluated as noncompensably disabling.

3.  Evaluation of left knee chondromalacia.

4.  Evaluation of right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1983 
to December 2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted service connection for left knee chondromalacia and 
right knee chondromalacia, effective January 1, 2005, and 
assigned a disability rating of 10 percent for each knee.  
The veteran timely filed a Notice of Disagreement (NOD) in 
April 2005.  The RO provided a Statement of the Case (SOC) in 
August 2006 and thereafter, in September 2006, the veteran 
timely filed a substantive appeal.  

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims. 

In August 2007, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.



FINDINGS OF FACT

1.  An August 2006 SOC reflects that the RO reduced the 
evaluation for the service-connected left knee chondromalacia 
from 10 to 0 percent; no notice of the proposed reduction was 
issued to the appellant.

2.  An August 2006 SOC reflects that the RO reduced the 
evaluation for the service-connected left knee chondromalacia 
from 10 to 0 percent; no notice of the proposed reduction was 
issued to the appellant.

3.  Service-connected left knee chondromalacia is manifested 
by popping and subjective complaints of pain and swelling; it 
is not productive of instability, limitation of flexion, 
limitation of motion, limitation of extension, arthritis, or 
recurrent episodes of locking with pain and effusion into the 
joint space.

4.  Service-connected right knee chondromalacia is manifested 
by popping and subjective complaints of pain and swelling; it 
is not productive of instability, limitation of flexion, 
limitation of motion, limitation of extension, arthritis, or 
recurrent episodes of locking with pain and effusion into the 
joint space.


CONCLUSIONS OF LAW

1.  The RO's reduction in the disability rating for service-
connected left knee chondromalacia, from 10 percent to 
noncompensable, did not comply with pertinent regulations, 
and the 10 percent disability rating is restored effective 
February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.105(e) (2007).

2.  The RO's reduction in the disability rating for service-
connected right knee chondromalacia, from 10 percent to 
noncompensable, did not comply with pertinent regulations, 
and the 10 percent disability rating is restored effective 
February 1, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 3.105(e) (2007).

3. The criteria for an evaluation greater than 10 percent for 
service-connected left knee chondromalacia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5099-1019 (2007).

4.  The criteria for an evaluation greater than 10 percent 
for service-connected right knee chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002& 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5099-1019 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letters sent to the appellant 
essentially complied with the statutory notice requirements 
as outlined above.  The July 2004 VCAA letter addressed the 
claims for service connection for the knees and the April 
2005 VCAA letter addressed the issue of entitlement to an 
increased evaluation.  Each letter notified the veteran of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in August 2006 and VA sent the appellant a 
Statement of the Case dated the same notifying him of the 
actions taken and evidence obtained or received.  
Essentially, the veteran has not been deprived of information 
needed to substantiate his claims and the very purpose of the 
VCAA notice has not been frustrated by the timing error here.  
Also, the Board notes that, because the claims are denied as 
discussed in the following decision, the benefit sought could 
not be awarded even had there been no timing defect; as such, 
the veteran is not prejudiced by a decision in this case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the veteran was afforded VA 
examinations and the opportunity to appear for a hearing.  
The veteran exercised his right to a hearing and provided 
sworn testimony before the undersigned Acting Veterans Law 
Judge in August 2007.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the veteran, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Where the reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  In addition, the veteran must be given 60 
days to submit additional evidence and request a 
predetermination hearing.  See 38 C.F.R. § 3.105(e).

In this case, the August 2006 SOC reduced the evaluation 
assigned to the veteran's service-connected left and right 
knee chondromalacia from 10 percent to zero percent.  The SOC 
contains the following statement:

AS YOU HAVE BEEN GRANTED AN INCREASED EVALUATION 
FOR CNE VULGRIS WITH FOLLOCULITIS, THIS REDUCTION 
DOES NOT REFLECT A DECREASE IN YOUR OVERALL 
EVALUATION.  DUE PROCESS IS NOT APPLICABLE.

(Emphasis in original).

The RO notes and the record reflects that the August 2006 
rating reduction from 10 percent to zero percent for the 
appellant's bilateral knee disability did not adversely 
effect his overall combined rating; the veteran went from an 
overall combined rating of 40% to an overall combined rating 
of 50%.  Notwithstanding, reductions in disability 
evaluations may not be predicated on the effect on the 
overall combined rating.  See 38 C.F.R. § 3.105(e).  
Furthermore, the pertinent regulation does not permit setting 
aside due process based on consideration of the overall 
combined evaluation.

The Board finds that the notice and procedural requirements 
of 38 C.F.R. § 3.105(e) have not been met.  Specifically, the 
veteran was not provided with a rating proposing the 
reduction, and he was not given 60 days to submit additional 
evidence and request a predetermination hearing.  
Accordingly, the reduction effectuated in the RO's August 
2006 SOC was not proper, and the 10 percent evaluation for 
service-connected chondromalacia for the left and right knee 
is restored, effective February 1, 2005.

III.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted.  38 
C.F.R. § 4.59.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

A veteran who evidences symptoms of restricted range of 
motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, a separate rating under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  For rating purposes, normal range of 
motion in a knee joint is from 0 to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.

In this case, each of the veteran's service-connected knees 
is rated at the 10 percent disability level under Diagnostic 
Code 5099-5019.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5099 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the schedule, but are rated by 
analogy to similar disabilities under the schedule.  See 
38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5019 pertains to 
bursitis.  Under that code, the veteran's knee disability is 
rated on limitation of motion as degenerative arthritis.  See 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5219-5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion is rated 10 
percent when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees, and 30 percent when 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 
10 percent when extension is limited to 10 degrees, 20 
percent rating when extension is limited to 15 degrees, 30 
percent when extension is limited to 20 degrees, 40 percent 
rating when extension is limited to 30 degrees, and 50 
percent when extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Code 5259.

Factual Background

Chronic bilateral knee pain was noted during the veteran's 
May 2004 retirement examination.

At an August 2004 QTC general medical examination, the 
veteran reported pain in his right knee after running in 
February 2004.  The lateral side of his knee became tender.  
He related similar problems with both knees after impact 
exercises.  The veteran indicated that he treated his knees 
with heat and a brace.  Objectively, the knees appeared 
normal.  There was no heat, redness, tenderness, or muscle 
atrophy.  Clinical findings were negative for locking, 
effusion, subluxation and giving-way. Sensory perception and 
deep tendon reflexes were normal.  The drawer and McMurray 
tests were negative.  There was full range of motion without 
restriction or pain.  The examiner stated that "Pain, 
fatigue, weakness, lack of endurance, or incoordination did 
not impact further on the range of motion."  Moderate coarse 
crepitus in the right knee and mild crepitus in the left knee 
was noted.  .  X-rays showed negative bilateral knees.  
Chondromalacia, moderate in the left knee and mild in the 
right knee, was diagnosed.

An August 2005 private treatment note reflects that the 
veteran sought treatment for knee pain after a long drive.  
Several days later the veteran reported that his knees were 
better.

At an April 2006 VA general medical examination, the veteran 
reported a history of aching knee pain since basic training 
along with a constant grinding, especially when going up and 
down stairs or doing certain movements, such as, knee bends.  
The veteran complained of nonincapacitating flare ups, 
described as pain, which he self-treated with over-the-
counter medication and a knee brace.  He was currently 
unemployed, and denied any impairment on his daily living 
activities.  Objectively, both knees appeared normal.  The 
examiner noted minimal crepitation on passive movement and 
stated that "[p]revious examiners have felt considerable 
crepitation."  There was some tendon popping over the medial 
aspect of the knee at times.  There was full range of motion; 
extension and flexion were without pain.  The examiner noted 
that there was no pain or change in range of motion with 
repetitive use.  There was no edema, effusion, or ankylosis.  
No X-rays were taken.  Bilateral chondromalacia of the knees 
was diagnosed.

A May 2006 VA treatment note reflects that the veteran 
complained of a popping in his left knee.  He denied any 
pain.  There was no swelling, redness, or difficulty 
ambulating.  The veteran was advised to follow up with his 
provider.  A June 2006 VA treatment note reflects that the 
veteran complained of a slight pain in his left knee after 
working out.  The examiner prescribed Tylenol and structured 
exercises.

At his August 2007 hearing, the veteran testified that he had 
daily pain in both knees, which he rated between 6 and7 out 
of 10 representing the most painful.  He complained of flare 
ups every 10 to 14 days that last two to three days, along 
with restricted range of motion and weakness during flare 
ups.  He denied instability.  The veteran indicated that he 
treats the pain with ice, heat, and over-the-counter 
medication.  He is currently employed as a police officer and 
testified that he has changed the way he gets in and out of 
his patrol car due to his knee pain.  He denied missing any 
time from work because of his knees.  The veteran also stated 
that he has modified his physical activity.

Analysis

In weighing the veteran testimony and statements, treatment 
records, and VA examinations of record, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for chondromalacia of each 
knee, and that a uniform disability evaluation is warranted.  
See Hart supra.; see also Fenderson, supra.

Initially, the Board notes than an evaluation greater than 10 
percent under Diagnostic Code 5019 is not warranted as the 
evidence shows that there are no incapacitating exacerbations 
of his knee symptoms.  The veteran does not receive regular 
professional care, he has not lost time from work, and he has 
not been hospitalized or placed on bed rest for knee 
symptoms.  Therefore, incapacitating exacerbations are not 
shown.

The Board has considered an evaluation greater than 10 
percent for chondromalacia of the knees based on other knee 
and leg rating criteria set out in Part 4 of the Code.

However, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5257 for subluxation or 
lateral instability.  While the veteran reported that he used 
a knee brace during flare-ups of knee pain, the objective 
record shows no complaints or findings for subluxation or 
knee instability.  The veteran's knees have been found to be 
stable on repeated examination and without subluxation.  The 
Board finds that the clinical observations of skilled 
professionals are more probative than the veteran's lay 
statements.  Therefore, there is no basis for an increased 
evaluation under Diagnostic Code 5257 (subluxation or lateral 
instability) as moderate or severe subluxation or lateral 
instability is not shown.  Similarly, the veteran's knees 
symptoms are not characterized by frequent episodes of 
locking, pain, and effusion.  VA examinations and treatment 
notes are negative for evidence of locking and joint 
effusion.  The veteran reports episodes of pain and swelling.  
Therefore, there is no basis for an increased evaluation 
under Diagnostic Code 5258 ("locking," pain, and effusion).  
Lastly, Diagnostic Codes 5256, for ankylosis of the knee, and 
5262, for impairment of the tibia and fibula, do not apply as 
there is no evidence of these conditions in medical records.

The Board has considered entitlement to separate disability 
ratings based on limitation of motion (flexion or extension) 
and pain.  However, the evidence of record consistently shows 
full range of motion, without restriction or pain.  
Accordingly, a separate evaluation based on limitation of 
motion is not warranted for either knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

Additionally, the Board finds that the now assigned 10 
percent evaluation for each knee contemplates pain and 
swelling.  The August 2004 and April 2006 examinations showed 
no limitation of motion of either knee due to pain, fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive use.

Accordingly, the claims for an evaluation greater than 10 
percent for chondromalacia are denied and a uniform rating is 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); see also Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant");Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Extraschedular Ratings 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his service-connected knee 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or have 
caused a marked interference with employment.  In the absence 
of such factors, the criteria for submission for assignment 
of an extraschedular rating for his left and right knee 
chondromalacia pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Restoration of the 10 percent evaluation for service-
connected left knee chondromalacia is granted, effective 
February 1, 2005.

Restoration of the 10 percent evaluation for service-
connected right knee chondromalacia is granted, effective 
February 1, 2005.

An evaluation greater than 10 percent for left knee 
chondromalacia is denied.

An evaluation greater than 10 percent for left knee 
chondromalacia is denied.



____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


